Citation Nr: 1707127	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-25 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right hip strain prior to October 9, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2008 to March 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In her September 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for August 2015, but the Veteran subsequently canceled her hearing request.  Thus, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In December 2015, the Board denied the Veteran's claim for a higher rating for a right hip strain, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand (Joint Motion), the parties moved the Court to vacate the Board's December 2015 decision.  In a November 2016 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

The Board notes that in January 2016, the Veteran submitted a notice of disagreement (NOD), citing a January 2016 denial of payment or reimbursement for private medical expenses.  A review of the Veteran's claims file does not include any documentation concerning a reimbursement claim nor any decision on such a claim.  Such claims are processed by VA Medical Centers, not by the RO.  As there is no documentation in the claims file to establish that the January 2016 NOD is actually a valid NOD, such matter is REFERRED to the Agency of Original Jurisdiction (AOJ) to forward the NOD to the VAMC for review and/or other appropriate action.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2016 Joint Motion, the parties agreed that the Board erred in relying on VA examinations that were inadequate for rating purposes.  Specifically, the Joint Motion indicates that the August 2010 and October 2013 VA examiners both "noted flare-ups, but did not elaborate on what (if any) additional functional loss the Veteran may experience," [n]or did they explain that such a determination would not be feasible and why."  As such, the Board finds that a remand is necessary in order to provide the Veteran with another VA examination, to include a retrospective opinion as to additional functional loss during flare-ups, if possible.  

Updated treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her right hip strain.  After securing any necessary releases,     the AOJ should request any relevant records identified.       In addition, updated VA treatment records should be associated with the claims file.  If any requested records    are unavailable, the Veteran should be notified of such.

2.  Thereafter, schedule the Veteran for a VA hip examination to determine the current severity of her service-connected right hip strain.  The claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.  

The examiner should report range of motion measurements in degrees for both hips for comparison purposes.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the right hip during flare-ups and as a result of pain, weakness, fatigability, or incoordination.  If so,     the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After undertaking the development above and any additional development deemed necessary, the claim for a higher rating for a right hip strain should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

